 594DECISIONSOF NATIONALLABOR RELATIONS BOARDJacobe-Pearson Ford,Inc.andLodge 744,District37, International Association of Machinists andAerospaceWorkers,AFL-CIO.Case23-CA-2705June 27, 1968DECISION AND ORDERBY CHAIRMANMCCULLOCHAND MEMBERSFANNINGAND BROWNOn February 29, 1968, Trial Examiner MauriceS.Bush issued his Decision in the above-entitledproceeding,finding that Respondent had engagedin and was engaging in certain unfair labor prac-tices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner'sDecision.Thereafter,the Respondent filed exceptions to theDecision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrial Examiner's Decision, the exceptions and brief,and the entire record in the case, and,finding meritin the exceptions of Respondent, hereby adopts thefindings, conclusions,and recommendations of theTrialExaminer only to the extent consistentherewith.The Trial Examiner concluded that Respondentviolated Section 8(a)(5) and (1) of the Act bydenying union representation to employee ClarenceMotes at a scheduled meeting with management onMay 5, 1967.' Themeeting wasto have dealt withMotes' refusal to accept a job assignment the daybefore. The Trial Examiner held that Motes was en-titledto representation under the Act on theground that he faced "potential" discipline in themeeting.The Examiner believed the facts here tobe "essentially the same" as those ofTexaco, Inc.,168 NLRB 361, where violations were found. Wedo not agree.The record shows that Motes turned back a tail-light repairjob which was received about 5:25 p.m.on May 4. But it is not clear how company rules ap-plied to Motes' action, and Respondent refrainedfrom making an immediate disciplinary judgment.Thus, company rules specified employee quittingtime as 5:30 p.m., "unless there is a job to be doneand completed by 6 P.M." There was no "promis-ed" time indicated on the ticket for this job; andMotes, estimating 45 to 60 minutes of work,2 ap-parently felt justified in declining to take a job ex-tending beyond 6 p.m.3The nex day, Motes discovered that his timecardwas pulled, which, in the minds of employees,generally signaled discharge.However,the recorddoes not in fact establish that this general feelingaccurately reflected Respondent's practice. Thus,only two specific instances of discharge following apulled timecard were cited; and Motes admittedthat no one in management had told him of such apractice. According to Service Manager Sherwood,a pulled timecard signifies only that managementwants to talk to the employee.Italso appears that Motes'supervisor failed todispose of the matter himself that morning, butkept Motes waiting and indicated the company pre-sidentwas on the way. While this conduct mayhave looked ominous to Motes, it does not follow,of course, that Respondent had already definitelycommitted itself to a disciplinary course of action.That there was no preinterview decision todischargeMotes was an assurance communicatedto the Union by Respondent's ServiceManagerSherwood and by its Attorney Ford. Ford toldUnion Representative O'Neal that:... on the basis of what the company knew atthat time, that the company was not planningto discharge the man but that if the manrevealed some additional facts, such as, he haddeliberately left and didn't care whether thecompany had a problem serving its customersor something like that, it might be necessary tore-evaluate our position.4Ford also advised O'Neal that the Union would beinformed of any disciplinary decision reached, and,if the Union was dissatisfied, it could take thematter to the bargaining table.All these facts, and the record as a whole,establish to our satisfaction that, when Motes wasinvited to meet with management alone on May 5,Respondent had not reached any decision to'Consequently,the Trial Examiner found an employee walkout on May5 to be an unfair labor practice strike2As it turned out, the job took 40 minutes for another mechanic aided bythe service writer3However,the record also shows that Motes had worked beyond 6 p.mon some 21 occasions during the preceding 19 weeks.'Ford's unwillingness at the time to provide any "blanket immunity"from discharge does not,in our view,detract from his information-seekingexplanation for the meeting with Motes Respondent's evidence is thatFord alone was vested with making discharge decisions, though it does notappear whether this fact was known to the employees or the Union172 NLRB No. 84 JACOBE-PEARSON FORD, INC.discipline him. Rather, the facts show that Respon-dent was investigating the events of the day beforeand was seeking Motes' version thereof. It promisedto explain to his bargaining representative any deci-sion reached as a result of the meeting, and to pur-sue the matter further at the bargaining table. The"potential" for disciplinary action was remote andthe purpose of the meeting essentially for thegatheringof information.We find that, in view ofthe absence of any definite adverse action taken onMotes and Respondent's willingness to explain andbargain with the Union any disciplinary decisionmade, Respondent did not breach any statutoryobligation in denying union representation to Motesat the factfinding meeting of May 5.1 Accordingly,we shall dismiss the complaint.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby orders that the complaintherein be,and it hereby is, dismissed in its entirety."See ChevronOilCompany,168 NLRB574.Texaco IncHoustonProducing Division,168 NLRB 361, upon which the Trial Examiner relied,presented facts which were distinguishable from those hereinTRIAL EXAMINER'S DECISIONMAURICE S. BUSH,Trial Examiner: The centralissue in this case is whetherRespondent, a FordMotor agency,is in violationof Section8(a)(1)and (5) of the National LaborRelationsAct for itsrefusal to allow employeeClarence E. Motes, bothat his requestand that of the Union, to have theUnion represent him at a meeting with managementto whichhe had been summonedfor interrogationson his workperformanceof May 4, 1967, under allthe circumstancesof record herein. The secondissue herein is whetherthe strike called and still inprogress because of Respondent's refusal to allowMotes tohave unionrepresentation at the meetingto which hewas summoned is an unfairlabor prac-tice strike.The complaint was issued on September 14,1967, pursuant to charges duly filed by the Union.The answer to the complaint, as modified by stipu-lations at the trial,raises issues onlywith respect tothe unfair labor practices charged by the complaint.The case was tried at Houston, Texas, onNovember 29 and 30, 1967. Briefs were duly filedby General Counsel and Respondent on January 15and 17, 1968, respectively. These have been care-fully reviewed and considered.Upon the entire record and from his observationof the witnesses, the Trial Examiner makes the fol-lowing:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENT595Respondent Jacobe-Pearson Ford, Inc., a Texascorporation, is engaged in the business of the retailsale of Ford automotive products and service atHouston, Texas, where it maintains its principal of-fice and place of business. During the 12 monthsprior to the issuance of the complaint, which is arepresentative period, Respondent derived grossrevenue from the sale of Ford automotive productsand the service of such products in excess of$500,000 and has purchased goods valued in excessof $50,000 from points outside the State of Texaswhich were shipped directly to Respondent's placeof business in Houston.The Companyisan em-ployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.II.THE LABORORGANIZATIONLodge 744,District 37, International Associationof Machinists and AerospaceWorkers, AFL-CIO,is a labor organization within the meaning of Sec-tion 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESRespondent employs approximately 65 em-ployees in its authorized Ford service and parts de-partment at its Houston place of business. Thepleadings establish that these employees, consistingof mechanics, body, paint, and lubrication men,parts clerks, helpers, and porters, constitute a unitappropriate for purposes of collectivebargainingwithin the meaning of Section 9(a) of the Act.On December 7, 1966, the Company polled theemployees in the above-described unit to determineif they desired to be represented by the Union hereinvolved. As a result of a majority vote in favor oftheUnion, the Company on January 17, 1967,signed a "Recognition Agreement" with the Unionwhich designated the Union as the sole and exclu-sive bargaining representative of the employees inthe unit. Between January 17 and May 5, 1967, thecritical date herein, the Company and the Unionmet some 10 times in bargainingsessions,but up tothe trial of this matter no contract had beenreached by the parties.Respondent's agents and supervisors at the timeshere pertinent have been S. J. Sherwood, its busi-nessmanager; Thurman Ellis "Red" Jones, itsgeneral manager, and Tommy Barnes, its servicemanager.Of these three individuals, only Sherwoodtestified in this proceeding.Under the Company's posted rules, the workinghours for its shop employees in the involved unitare from 8 a.m. to 5:30 p.m. "unless there is a jobto be done and completed by 6:00 P.M."At 5:25 p.m. on May 4, 1966, or 5 minutes be- 596DECISIONSOF NATIONALLABOR RELATIONS BOARDfore the regular quitting time for mechanics,Dispatcher John J. Bennie assigned the replace-ment of a broken taillight on a European manufac-tured Ford Cortina to the aforementioned ClarenceMotes, an employee of some 2 years' standing anda union member.Bennie estimatedthe job wouldtake 5 minutes. The Ford service manual gives anestimated time of 18 minutes for the job; theevidence shows that repair jobs sometimes takemore or less time than the manual'sestimatedtimes.Motes, after drawing the parts for the job, ob-served that the replacement could not be madefrom the outside but would have to be made fromthe inside and would require both the removal ofthe spare tire and taillight housing from the luggagecompartment.Motes, an experienced mechanicwith an established reputation for being a fastworker, estimated that the job would take from 45to 60 minutes to complete and that this would takehim beyond the Company's 6 p.m. deadline for thetermination of the workday. The ticket order on thejob showed no "promised" time for the completionof the job in the space allotted for such showing.Motes returned the ticket to Dispatcher Benniewith the remark that he could not finish the job by6 p.m. and suggested to him that he get someoneelse, perhaps a salaried man, to do the job if therepair had to be completed that day, but toldBenniethat he had arranged with a porter to do thejob, if that was satisfactory.Bennie accepted the return of the taillight jobwithout question or argument, and Motes clockedout for the day. Instead of having the porter do thejob, Bennie returned the service ticket on the car toCharles Castleberry, the service writer who hadreceived the car from the owner and had written upthe taillight replacement order. At 5:35 p.m. Cas-tleberry asked Sam McDaniel, another mechanic inthe shop, if he would "help him fix the car." Mc-Daniel,already in his street clothes and ready toclock out, agreed. McDaniel discovered that Moteshad drawn a lens for the wrong side of the car.While Castleberry went to the parts department toexchange the lens for the right side,McDaniel com-menced work on the car.Thisinvolved removingthe spare tire and cardboard cowling inside the lug-gage compartment held in place by a half dozenscrews, and finally the entire taillight assembly it-self.The removal of the latter required the grindingout of several rivets before the new lens could beinstalled.Although Castleberry assisted McDaniel,most of the work was done by the latter.McDanieltestified that he finished the job some time between6:30 and 6:45 p.m. However, McDaniel's timeclockcard shows that he punched out at 18.3 which bystipulation the parties agree means a punch out'Castleberry's service ticket on the car shows that he received the car at5 20 p in of the day here in question or 10 minutes before the normal 5 30p in quitting time for shop employeessometime between6:12 and 6:18 p.m. The Ex-aminer findsand concludes from the aboveevidentiary facts that McDaniel clocked out at 6:15p.m., give or take a minuteor two, or some 40minutes after hestarted the job with theassistanceof Castleberry.During the timeMcDanielwas making the tail-light replacement in the presenceof Castleberry,ServiceManager Barnes approachedCastleberryand asked him what thetrouble was. Castleberryexplainedthat he had received the taillight job inthe late afternoon,'but hadnot realizeditwouldtake so much time until heheard that Motes hadturned thejob back because he estimated that hecouldn't finish the job before the end of the max-imum prescribedworkday, to wit, 6 p.m.2Barnestelephoned Respondent's Service Man-ager Sweeney at his home to report the incidentofMote's turnback of the job. Sweeney in turntelephonedBusinessManager Sherwood at theshop to inform him of the Motes incident. Sher-wood instructed Sweeney to pull Motes' timecard.There is circumstantial evidence that Barnes hadalready pulledMotes' card immediately after hehad learned from Castleberry that Motes had re-turned the taillight job to the dispatcher becausehe didn't think he could finish it by 6 p.m.The nextmorning onreporting to work, Motesfound his timecard missing from the rack. He soughtout Barnesto determine the reason for hismissingcard.Barnes informedMotes that he wanted todiscuss somethingwith him and instructed him towait for himin his (Barnes')office until he wasreadyto seehim.Afterwaiting for some 20minutes,Moteslookedup Barnesin the shop andasked ifhe wasready to seehim. Barnesexplainedthat thedelay was due to the fact that they werewaiting forRobertPearson,the president of theCompanyand ownerof thebuilding,before Motescould be talkedto.Barnes reinstructedMotes towait for him in his office. Instead Motes looked uptwo of his fellowmechanics,Union CommitteemenFrank Glidden and David Marrs, had coffee withthem,and informed them that his timecard hadbeen pulled,and that Barneshad asked him to waitfor him inhis office but had not disclosed what hewanted to see himabout.Following the cof-feebreak,Barnes spottedMotes and indicated tohim that he was to go toBusinessManager Sher-wood's office. At this point, Motes told Barnes thathe was a union memberand requested that Gliddenand Marrsbe allowed to accompanyhim as hisunion representatives at the interviewwith Sher-wood.Barnes declined the request on the groundthatmanagementwanted toseeMotes on a per-sonal matterand that it did notconcernanybodyelse.AlternateCommitteemanHerbert Cornelius,' The findings shown in the above paragraph are based upon the uncon-tradicted testimony of McDaniels who overheard the conversation betweenCastleberry and Barnes Castleberry did not testify at the trial JACOBE-PEARSON FORD, INC.another mechanic, overhearing the conversation,took issue withBarnes, and asserted"that it wasnot a personal matter,because wewere a unionshop now." Glidden and Marrs requested ofBarnesthat they be allowed to accompany Motesfor his interview with Sherwood, pursuant to Motes'request.Barnes similarlydenied their requests andinstructed them to either return to work or clockout. They refused to do either. By this time most ofthe service department employees, having beenmade aware of whatwas goingon, quit work andgathered in a *roupin theshop to discuss thematter. Up to this point, no one in management hadtoldMotes or anyoneelse in the unitwhy Moteswas being summoned to Sherwood's office, but theevidence shows that Motes and the employees inthe shop apprehended that Motes was being calledin for discipline in connection with the taillight jobthat he had turned back late in the preceding dayfor the reasons heretofore stated.Committeeman Glidden has had 21 years of em-ployment with Respondent. His testimony, based onhis observations during this period of employment,establishes that the pulling of an employee'stimecard generallysignifiesthat the employee is tobe discharged, except where the card ismissingfrom the rack on a Thursday which is payday and inthat event the absence of a card from the rack isgenerally an oversight on the part of the paymasterin failing to return the card to the rack after makingup the payroll. Motes' cardwas missingfrom therack on a Friday, May 5. Motes was aware of thetradition in the shop that the pulling of a timecardon a day other than paydaysignifiesa discharge.Motes feared that the pulling of his card coupledwith the notice that he was to seeBusinessManagerSherwood augured his discharge. Union Commit-teemenGliddenandMarrsand the othermechanics in the shop also believed that the pullingof Motes' timecard meant that he was in danger oflosing his job.BarnesreportedtoSherwood thatMotesdeclined to see him unless he had union representa-tion.As Barnes was conveying this information toSherwood, Sherwood saw through the window ofhis office that many of the service employees hadquit work and were gathered in a group close to hisoffice. Sherwood picked up the telephone and re-ported the situation to Mr. Pearson, Respondent'spresident, and then, on instruction, placed a long-distance telephone call to Respondent's counsel,William F. Ford, at his Atlanta law office but wasunable to reach him immediately because he wasout of town.3Shortly thereafter J. R. O'Neal, the Local's busi-nessrepresentative,BillWolf, a grand lodgerepresentative, and a Mr. Hensley, union counsel,'Mr. Ford was one of Respondent's counsel at the trialof this case Hetestified as to his negotiationswith the Union with respect to the union de-mand that Motes be allowed union representationMr Motes veryproperlyrefrained from participating at the trialas counsel for Respondent597arrived at different times at Respondent's place ofbusiness, in response to a call that there was aunion problem there. Of these persons only O'Nealtestified at the trial herein. Upon arrival, O'Nealnoted that the service department employees werein a group near Sherwood's office and that Wolfand Sherwood were close by. The record showsthat Sherwood at first declined to talk to O'Neal orWolf, but eventually spoke to them and Hensley.Upon inquiry from O'Neal as to what the problemwas with Motes, Sherwood explained that Motes'card had been pulled because management wantedto speak to him about his failure to stay andcomplete the taillight job of the previous day. Thiswas the first disclosure on the part of anyone inmanagementto the service department employeesas to why Motes was being summoned to see Sher-wood although, as heretofore indicated, Motes andhis fellow workers suspected that this was whatmanagementhad in mind.At these informal conferences with the unionrepresentatives, Sherwood asserted the Company'sright to interview Motes alone about the taillight in-cident without the presence of union representa-tives at the interview.When asked by the unionspokesmen about the possibility that Motes mightbe discharged, Sherwood denied that there was anypreinterview decision to fire Motes at the interview.But when the Trial Examiner inquired whether any-one in managementat that particular time gave as-surance to O'Neal or Motes that Motes would notbe fired, Sherwood replied: "No, sir, Mr. Ford isour spokesman for matters pertaining to labor." Atthe time Sherwood first talked to O'Neal which wassomewhere around 9:30 a.m. on May 5, 1967,Sherwood had not yet had a response to the long-distance call he had placed to Mr. Ford, Respon-dent's attorney.A few minutes later Ford returned Sherwood'stelephone call. In all he spoke to Sherwood andO'Neal over the telephone some three or fourtimes that morning and early noon.Prior to and during the course of these telephoneconversations, most of the employees in Respon-dent's service department had quit work and werestanding in a group waiting for a resolution of theMotes' problem. The first time Ford called, hespoke to Mr. Pearson, Respondent's president, aswell as Sherwood, before he asked to speak directlyto Union Representative O'Neal. Ford testified atlength at the trial as to what was said in thesetelephone conversations with O'Neal and as to theauthority he had to handle Respondent's laborproblems. Ford's testimony shows that sometimeprior to the Motes' taillight incident Respondenthad given Ford complete authority to decidewhetheranyof its employees were to bewith respectto the negotiationshe carried on for Respondent with respectto the Motes'incident.Mr. Bacheller, cocounsel for Respondent, han-dled this aspect of Respondent's case at the trial. 598DECISIONSOF NATIONALLABOR RELATIONS BOARDdischarged, but his testimony also shows that thisarrangement was completely unknown to any of theemployees or union representatives prior to thetime Ford spoke to O'Neal over the telephone thatmorning.In these telephone conversations with Ford,O'Neal requested permission for union repre-sentation for Motes pursuant to his request at theinterviewwanted by the Company with Motesconcerning the taillight job because of the fear thatthe interview might affect Motes' terms and con-ditions of employment. Ford rejected the requestand asserted the right of the Company to interviewMotes aloneas a managementprerogative in thecourse of the day-to-day operation of its business.O'Neal then asked for permission for a unionrepresentative to be merely present but com-pletely silent at the interview in order to give Motesthe protective benefit of a union witness as to whatwent on at the interview in the event he was laterfalsely charged with saying something at the inter-view he didn't say adverse to his employmentrights. Ford likewise refused this request.With respect to the fear expressed by Motes andhis fellow workers that the interview the Companywanted with Motes might result in the loss of hisjob, Ford's testimony at the trial shows that he toldO'Neal in his telephone conversations with him thatmorning, "that the company was not planning todischargeMotes, that the company simply had adesire to speak with the man, but thus far has beenunable to do this because they couldn't get him tocome in without the steward being present." How-ever, Ford's testimony also shows that he "cau-tioned" O'Neal "not to go out though and say we[Respondent] were granting Motes a blanket im-munity against discharge because that would not beaccurately reporting what I said." Ford's testimonyalso reveals that he also told O'Neal that althoughthe Respondent on the basis of the information ithad prior to the requested interview with Moteswas not planning to discharge him, if it developedat the interview that Motes "revealed some addi-tional facts, such as, he had deliberately left anddidn't care whether the company had a problemserving its customers or something like that, itmight be necessary to reevaluate our position."The telephone conversations between Ford andO'Neal ended in an impasse, with Ford assertingand insisting upon the right of the Company tospeak to Motes alone and without union represen-tation about the taillight incident as a managerialprerogative in the day-to-day operation of its busi-ness, and with O'Neal asserting and demanding theright of union representation for Motes at the inter-view pursuant to his request because of the ap-prehension and anticipation on the part of bothMotes and the Union that the interview could resultin his discharge or some other disciplinary action.At this juncture Ford requested O'Neal "to goout and ask the employees if they were not going towork, to leave the premises." Upon O'Neal'srefusal to comply with this request, Respondent'sGeneralManager "Red" Jones at or about .1:30p.m. addressed the service department employeeswho had stopped work because of the Motes' in-cident and ordered them to either go to work orleave the premises.Upon receipt of this ultimatum, 34 employees ofthe unit retired to a union hall where they votedunanimously by secret ballot to strike in support ofMotes' demand for union representation at the in-terview with management personnel to which hewas being summoned because of their apprehensionthat the interview could resultin hisdischarge orother disciplinary action affecting the terms andconditions of his employment. The strike andpicketing commenced on the same day, May 5,1967, and was still in progress at the time of thetrialhereinin lateNovember 1967. Motes par-ticipated in the strike and picketing until he tookemployment elsewhere. The interview the Respon-dent wanted with Motes has never taken place.Discussions and ConclusionsAs noted in the opening paragraph of this Deci-sion,the central issue in the case is whether theCompanyis inviolation of Section 8(a)(1) and (5)of the National Labor Relations Act for its refusalto allow employee Clarence E. Motes, both at hisrequest and that of the Union, to have the Unionrepresent him at the meeting with management towhich he was summoned for interrogation on hiswork performance of May 4, 1967, under all thecircumstances of the case. Respondent has moregraphically telescoped the central issue into thequestion of "whether or not the proposed conversa-tion betweenManagementand Motes was an efforton the part of the Company to deal with Motes on amatter affecting terms and conditions of employ-ment to the extent that a Union representative hada right to be present?" The discussion below willaddress itself to the issue as stated by Respondent.Section 9(a) of the Act provides that, "Representa-tives designated or selected for the purposes of col-lective bargainingby the majority of the employeesin a unit for such purposes, shall be the exclusiverepresentatives of all the employees in such unit forthe purposes of collective bargaining in respect torates of pay, wages, hours of employment, or otherconditions of employment ...."The guideline case on this issue is the Board'srecent decision inTexaco, Inc., Houston ProducingDivision,168 NLRB 361, which came to the atten-tion of all counsel herein prior to the trial of thismatter. In that case the Board held that the deter-mining factor in situations such as here present iswhether an employee is being called into a con-ference by management on "matters affecting histerms and conditions of employment." Under thefacts in that case the Board found the Texaco com-pany had called in the employee therein involved JACOBE-PEARSON FORD, INC.599for a conference on matters affecting his terms andconditions of employment and, therefore,held thatTexaco's refusal to grant the employee's request forunion representation at the conference was a viola-tion of both Section 8(a)(1) and (5).Counsel for General Counsel contends that theTexacocase is controlling here because the Respon-dent herein,as was trueof the employer in theTex-aco case,was seeking to have an employee(Motes)provide Respondent with adverse information onmatterswhich could result in his discharge orotherwise seriously affect the terms and conditionsof hisemployment.Counsel for Respondent, on the other hand, con-tends that theTexacocase has no application to theinstant casebecause of what it deems an importantfactual difference in the two cases in that in thepresent case,unlike theTexacocase,the meetingthe Respondent wanted with the employee Motesnever took place and thus the question of "whetheror not the proposed interview with Motes was aneffort to deal with him concerning the terms andconditions of employment can never be establishedwith any certainty."Respondent also contends that its proposed inter-view with Motes under the evidence of record fallsintothecategoryof "ordinary conversationsbetween Management and employees"which "donot require the presence of the Union." However,Respondent acknowledges that there can be "spe-cial circumstances"under which an employee iscalled in for a conference which would entitle theemployee to union representation and concedesthat"in this case,the Trial Examiner must decide ifMotes'terms and conditions of employment werein such jeopardy as to justify relieving other work-men [Union committeemen Glidden and Marrs]when the Company talked to him or delaying talk-ing until a nonemployee representative[union busi-ness agent] could arrange to be present."In theTexacocase the Employer scheduled ameeting in connection with its investigation of analleged theft of a can of kerosene by one of its em-ployees.The employee, who had already beensuspended without pay for the alleged theft, was in-vited to appear and defend himself at the meeting.The union intervened and requested the right torepresent the employee at the meeting.The em-ployer denied the request. The employee neverthe-less appeared at the scheduled meeting where atthe outset he requested union representation. Uponthe denial of his request,the employee submitted toquestioning by company officials. As a result of theemployer'sinvestigation,theemployeewassuspended without pay for a period of a little over16 working days.The Board found that the em-ployee was not invited to attend the meeting solelyto provide the company representatives with infor-mation concerning the alleged theft as the factswith respect thereto had become known to com-pany representatives 2 weeks earlier,but rather toprovide a record to support disciplinary action, ifdeemed appropriate. Accordingly, the Board heldthat Texaco at the meeting "sought to deal directlywith [employee] Alaniz concerning matters affect-inghis terms and conditions of employment"without the requested union representation which itfound to be a violation of both Section 8(a)(1) and(5) of the Act.The situation in the instant case is essentially thesame except that in theTexacocase the meetingwith the employee actually took place althoughwithout the requested union representation whereasin the instant case Respondent never succeeded inhaving its meeting with Motes because of his refusalto come to the meeting without union representa-tion and Respondent's refusal to see him exceptalone. The Trial Examiner is of the opinion that thisnoted difference is immaterial to the centralquestion of whether Motes was being summoned toa meeting which could affect the terms and condi-tions of his employment.In the instant case as in theTexacocase, the in-vestigation into the suspected misconduct of the in-volved employee had already taken place and theessential facts with respect thereto were well knownto Respondent prior to the time Motes was sum-moned for a meeting with its business manager,Sherwood. These facts are that the Company's ownposted rules provide for a workday of 8 a.m. to5:30 p.m., "unless there is a job to be done andcompleted by 6:00 P.M."; that the taillight job herein question came in at 5:20 p.m. as is shown on theservice ticket (G.C. Exh. 5); that Motes did notreceive the car for the repair until 5:25 p.m.(Motes' testimony on this is undisputed); thatMotes had estimated that the job would require himto work beyond 6 p.m.; that he had turned the jobback to DispatcherBennie,who accepted thereturn without argument or questioning; and thatthe mechanic who agreed to take the reassignmentof the job required until 6:15 p.m., or some 40minutes, to complete the job with some assistancefrom Ticket Writer Castleberry.Under these circumstances with all the essentialfacts concerning the taillight job already in the pos-session of management at the time his card waspulled,Motes had reason to believe as the recordshows that the pulling of his card augured possibledischarge or other disciplinary action for himbecause of his turnback of the taillight job the nightbefore. The record makes it clear that the eventswhich occurred after he found his timecardmissingcould only enhance rather than reduce his fear thathis job was in jeopardy. If an ordinary reprimandwas in order for the taillight incident, it would nor-mally have come from Barnes, Motes' immediatesupervisor.Instead Barnes gave Motes no inkling astowhy his card had been pulled, but insteaddirected Motes to wait for him in his (Barnes') of-fice. It was only after Motes had waited for some 20minutes that Barnes informed him that the delay in 600DECISIONSOF NATIONALLABOR RELATIONS BOARDgetting to Motes about the reason for the pulling ofhis card wasdue to the fact that the supervisorypersonnel was awaiting the arrival of Respondent'spresident before Motes was to be spoken to. This,togetherwith the fact that the latter was laterdirected to the office of Respondent'sbusinessManager,Sherwood, could and did only compoundhis fear that the meeting that he was being called towould affect the terms and conditions of his em-ployment.In addition and even more importantly Motesalso knew from conversations with long-term em-ployees in Respondent's employment that thepulling of an employee's timecard on a nonpaydayusuallymeant that the employee was to bedischarged. Sherwood in his testimony admittedthat he couldoffer noguarantee to the unionrepresentatives at the time they demanded unionrepresentation for Motes that Motes would not bedischarged at the meeting in his office to which hewas being summoned,but instead told the unionrepresentatives that the ultimate decision as towhether Motes would be discharged would be up toMr. Ford as Respondent's attorney.Mr. Ford's testimony makes it abundantly clearthat Motes was,indeed,in potentialjeopardy of los-ing his job at the management meeting to which hehad been summoned. Ford's testimony shows thatalthough in the long-distance telephone con-ferences he had with Union Agent O'Neal in themorning of May 5, 1967, he sought to give as-surances that Respondent had no then-present planor intention of discharging Motes at the meeting towhich he had been called, he put the Union onsharp notice that he was not granting Motes "blan-ket immunity against discharge" and that the Com-pany reserved the right "to reevaluate our position"In the event developments at the proposed meetingwithMotes showed that "he had deliberately leftand didn't care whether the company had aproblem serving its customers or something likethat."He made this reservation despite the fact thatitwas already then known by management thatMotes did not leave the Company in the lurch onthe taillight job but had arranged for a porter tocomplete the job and had notified the dispatcher ofhis return of the job because of the time element in-volved and had received no objection from thedispatcher.The Trial Examiner finds and concludes from theentire record that the meeting to which RespondentsummonedMotes on May 5, 1967, was called forthe purpose of dealing directly with Motes aloneand withoutunion representation on matters poten-tially affecting his terms and conditions of employ-ment,despite the fact that the employees in the in-volved unit had selected the Union to deal with theRespondent on such matters and the fact thatMotes had requested union representation at theproposed meeting and the further fact that theUnion was asserting the right to represent Motes atthe meeting pursuant to his request.Accordingly,the Examiner further finds in the circumstanceshere that Respondent's refusal to honor Motes'request that the bargaining representative be per-mitted to represent him at the meeting interferedwith and restrained him in the exercise of his rightsguaranteed by Section 7 of the Act. The Examinerfurther finds that in view of Motes' request forunion representation at themeeting and theUnion's urgent and repeated requests to the Com-pany that it be permitted to represent Motes at thesaid meeting,Respondent's refusal to deal with theUnion at the proposed meeting, and Respondent'sinsistence upon dealing directly with Motes on mat-ters potentially affecting the terms and conditionsof his employment transgressed Respondent's statu-tory obligation to bargain with the Union on suchmatters. It is accordingly found that the Respon-dent by the above conduct violated Section 8(a)(I)and (5) of the Act.The Trial Examiner further finds and concludesthat the strike on the part of the members of theunit here involved which commenced in the after-noon of May 5, 1967, and was still in progress atthe time of the trial herein, resulted from Respon-dent's unlawful refusal to allow Motes, pursuant tohis request and that of the Union, to have unionrepresentation at the meeting to which he had beensummoned with Respondent's management in themorning of the same May 5 for questioning on analleged dereliction of duty which could potentiallyaffect the terms and conditions of his employmentwith Respondent. Accordingly, the Examiner findsand concludes that the said strike is and at all timeshas been an unfair labor practice strike.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent, set forth in sec-tion III, above, occurring in connection withRespondent'soperations described in section I,above, have a close, intimate, and substantial rela-tionship to trade, traffic, and commerce among theseveral States and tend to lead to labor disputesburdening and obstructing commerce and the freeflow of commerce.V.THE REMEDYHaving found that Respondent has engaged inunfair labor practices in violation of Section8(a)(1) and (5) of the Act, it will be recommendedthat Respondent cease and desist therefrom andtake certain affirmative action designed to effectu-ate the policies of the Act.Although it has been found that Respondent un-lawfully denied the request of Motes for representa-tion by the Union and refused to deal with theUnion at the proposedmeetingof May 5, 1967, towhich Motes had been summoned for questioning JACOBE-PEARSON FORD, INC.601concerning an alleged derelictionof duty whichcould potentially lead to his dischargeor otherdisciplinary action,the Trial Examiner is of theopinion that an affirmative order requiring theabortivemeeting to take place with union represen-tation for Moteswould notserve anyuseful pur-pose at this time,as it is unrealisticto expect thatRespondentwould haveany present interest inspeakingtoMotes about the now ancientand staletaillight incidentor that Motes who has quit thepicket line and has employmentelsewhere wouldnow be willingto subjecthimself tosucha meeting,even with union representation.It is noted thatcounsel forGeneral Counseldoesnot request suchan order in his brief.Under thecircumstances of this case,the Ex-aminer believesthat Motesand allother employeesin the unitwillbe fully protected by an orderrequiring the Respondent to ceaseand desist from:(1) refusingany employeepermissionto have theUnion or any other labororganizationpresent atany meeting convenedby Respondent in which theemployee is questionedabout, or required to de-fend himself against,his allegedmisconduct in thecourse of his duties,where theemployee requestsrepresentation at such meeting,and (2)refusingthe Union or any otherlabor organizationpermis-sion to attend any meeting andto represent anyemployee at such meeting,where thepurpose ofsuch meeting is to questionthe employee about orto require him to defend himself against his allegedrepresentation at the meetingby the Union. Suchan order substantiallyfollowsthe cease-and-desistorder in the aforementioned guidelinecase ofTex-aco, Inc.,Houston Producing Division,supra.Forthese reasons,such anorder will be recommendedherein.As it was found above that the strike which theUnion calledon May 5, 1967, was an unfair laborstrike,itwillaccordingly be recommended, in orderto effectuate the policiesof the Act, that theRespondentbeordered,uponunconditionalrequest therefor,to reinstateall unfair labor prac-tice strikers, includingMotes,to their former orsubstantially equivalent positions,without prejudiceto their seniorityor other rights and privileges,dismissing,ifnecessary,any employees hired toreplace the striking employeeson or after May 5,1967, the daythe strike began.Itwill be furtherrecommendedthat theRespondentbe ordered tomake whole each suchstriker for any loss of pay hemay sufferas a resultof any refusal toreinstate himupon application for such reinstatement.Backpay,if any,is to becompted in accordance with the for-mulas set forthinF.W.Woolworth Company,90NLRB 289, andIsisPlumbing & Heating Co.,138NLRB 716.Under thecombinedrecommended ordersherein,Motes, if he desireshis old job back withRespondent,may be subject toquestioning underunion representation with respectto thetaillight in-cident of May 4, 1967, if Respondent still desiresand requests a meeting with Motes for such pur-pose.In the absence of a collective-bargaining agree-ment affecting Respondent's right in the routineday-to-day management of its business to talk toany employee about his work performance aloneandwithout union representation, the recom-mended order herein is not intended to interferewith such a right where such talk with the employeedoes not have a reasonable potential for affectingthe terms and conditions of his employment, as itdid in the present case.Upon the basis of the foregoing findings of factand upon the entire record of the case, the Ex-aminer makes the following:Conclusions of Law1.The Respondent is engaged in commerce andthe Union is a labor organization, all within themeaning ofthe Act.2.Allmechanics, body, paint, and lubricationmen, parts clerks, helpers and porters, employed inthe service, parts, and body departments of theRespondent'sHouston,Texas, location constitute aunit appropriate for purposes of collective bargain-ing within the meaning of Section 9(a) of the Act.3.On December 7, 1966, a majority of the em-ployees of Respondent in the above-described unitby secret ballot designated and selected the Unionas their representative for the purposes of collectivebargainingwithRespondent and thereafter onJanuary 17, 1967, Respondent executed a Recogni-tion Agreement, in which it recognized the Unionas the sole and exclusive bargaining representativeof all the employees in the unit with respect towages, hours of work, and other conditions of em-ployment.4.By reason of the above, the Union at all timeshere material has been the exclusive representative,for the purpose of collective bargaining within themeaning of Section 9(a) of the Act, of all of theemployees in the aforesaid appropriate unit.5.By refusing, on the specific requests of bothemployee Clarence E. Motes and the Union, to per-mit Motes to have a union representative present ata meeting to which Respondent had summonedMotes on May 5, 1967, for questioning concerningan alleged dereliction of duty which could haveresulted in his discharge or other disciplinary ac-tion,Respondent did interfere with, restrain, andcoerce, and is interfering with, restraining, andcoercing, its employees in the exercise of the rightsguaranteed in Section 7 of the Act and has therebyengaged, and is engaging, in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.6.By refusing to allow the Union to representMotes pursuant to his request at the meeting towhich he had been summoned by its supervisors asdescribed in the paragraph next above, Respondent 602DECISIONSOF NATIONALLABOR RELATIONS BOARDhas refused and is refusing to bargain collectively ingood faith with the Union as the exclusive bargain-ing representative of all the employees in theabove-described unit and has, and is, thereby en-gaging in unfair labor practices within the meaningof Section 8(a)(5) of the Act.7. The strike which commenced on May 5, 1967,was caused by Respondent's above-described unfairlabor practices,and hence has been at all timeshere material an unfair labor practice strike.8.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and(7) of the Act.[Recommended Order omitted from publica-tion. ]